Citation Nr: 1813832	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left fifth toe deformity with absent proximal phalanx, status post excision of proximal phalanx.

2.  Entitlement to an initial compensable rating for a scar, residual of excision of the left fifth toe proximal phalanx.  


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in December 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left fifth toe deformity with absent proximal phalanx, status post excision of proximal phalanx, has been manifested by amputation of the left fifth toe at the proximal phalanx without metatarsal involvement.

2.  Throughout the appeal period, the Veteran's service-connected scar, residual of excision of the left fifth toe proximal phalanx, has been manifested by one well-healed surgical scar over the dorsal surface of the left fifth toe, measuring two centimeters into one centimeter by eight centimeters, which was occasionally painful.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left fifth toe deformity with absent proximal phalanx, status post excision of proximal phalanx, have not been met.     38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5172 (2017).

2.  The criteria for an initial rating of 10 percent for a scar, residual of excision of the left fifth toe proximal phalanx, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

      Left Fifth Toe Deformity with Absent Proximal Phalanx

Pursuant to Diagnostic Code 5172, a noncompensable rating is assigned for the amputation of toes, other than the great toe, without metatarsal involvement; and maximum 20 percent rating is assigned for the amputation of one or two toes,   other than the great toe, with removal of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  

Upon review of the record, the Board finds that a compensable rating a left fifth    toe deformity with absent proximal phalanx is not warranted at any point during   the period under review.  The Veteran underwent a VA examination in January 2013, during which he reported pain and discomfort after prolonged walking. The examiner indicated that the Veteran's left fifth toe was amputated at the proximal phalanx, and there was residual left toe deformity, which, according to a July 2012 x-ray, was asymptomatic.  A physical examination of the left foot revealed a removed proximal phalanx bone in the fifth toe and a residual fifth toe which      had been attached to the fourth.  The phalangeal metatarsal joint was mobile         and nontender.  Muscle strength in the toes and ankle were normal, and the        ankle exhibited full range of motion without any evidence of pain.  There was       no swelling, erythema, spasm, or tenderness on the dorsum or sole.  Sensations were intact.  There was no evidence of flatfoot, metatarsalgia, Morton's neuroma, hammertoe, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bone.  

As the record does not show removal of the metatarsal head, a compensable rating is not warranted at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Code 5172.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's     a left fifth toe deformity with absent proximal phalanx a compensable rating, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

      Scar

Scars, other than of the head, face, or neck, are evaluated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  

Under Diagnostic Code 7801, a scar not of the head, face, or neck that is deep and nonlinear is rated as follows:  a 10 percent rating is assigned for an area of at least 6 square inches (36 sq. cm.) but less than 12 square inches (77 sq. cm.); a 20 percent rating is assigned for an area of at least 12 square inches but less than 72 square inches (465 sq. cm.); a 30 percent rating is assigned for an area of at least 72 square inches but less than 144 square inches (929 sq. cm.); and a maximum 40 percent rating is assigned for an area of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).

Under Diagnostic Code 7802, a maximum 10 percent rating is assigned for a superficial and nonlinear scar not of the head, face, or neck if it measures 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; and a maximum 30 percent rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Id. at Note (1).  An additional 10 percent may be added if a scar is both unstable and painful.  Id. at Note (2).  

Under Diagnostic Code 7805, other disabling effects not considered under diagnostic codes 7800-7804 are rated under an appropriate diagnostic code.              38 C.F.R. § 4.118, Diagnostic Code7805.  

Upon review of the record, the Board finds that an initial rating of 10 percent            is warranted for a painful scar.  A physical examination conducted during the January 2013 VA examination revealed one well-healed surgical scar over the dorsal surface of the left fifth toe measuring two centimeters into one centimeter   by eight centimeters.  The scar was nontender; the overlying skin was normal and mobile; and there was no evidence of callous formation.  However, during the December 2014 Board hearing, the Veteran testified that although the scar on the top of his left fifth toe was well-healed, it was painful at times.  He reported tenderness at the top of the toe when it rubbed against his shoes, which caused blisters.  As a result, he was unable to wear dress shoes or engage in prolonged walking.  Likewise, a July 2012 VA treatment record shows that the Veteran reported friction between the top of his left fifth toe and his shoe, which caused blistering.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record more nearly approximates a scar which is painful.  See 38 C.F.R. §§ 4.3, 4.7.  Thus, an initial rating of 10 percent is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board finds that a rating in excess of 10 percent is not warranted at any point during the period under review, as the record does not show a scar that is deep and nonlinear for an area of at least 6 square inches or superficial and 144 square inches, or that the scar is both painful and unstable. See 38 C.F.R. § 4.118, Diagnostic Code 7801, 7804. Moreover, there is no evidence that the Veteran's scar caused any other impairment.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.



In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against ratings higher than those assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A compensable for a left fifth toe deformity with absent proximal phalanx, status post excision of proximal phalanx, is denied.

An initial rating of 10 percent for a scar, residual of excision of the left fifth toe proximal phalanx, is granted, subject to the laws and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


